Citation Nr: 1001257	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which found that no new 
and material evidence has been received to reopen the 
Veteran's claim for service connection for PTSD.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the agency of original jurisdiction AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Veteran 
was notified of the decision and of his appellate rights.  
Following receipt of his notice of disagreement, the Veteran 
was furnished with a statement of the case in May 1995.  
However, the Veteran failed to file a substantive appeal as 
to the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD within one 
year of the rating decision, or within 60 days of the 
statement of the case.

2.  The evidence associated with the claims file subsequent 
to the May 1994 rating decision is new, and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1994 rating decision, denying service connection 
for an acquired psychiatric disorder, to include PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  The evidence associated with the claims file subsequent 
to the May 1994 rating decision is new and material, and the 
claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A June 2006 letter, provided to the Veteran before the 
November 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The June 2006 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran was provided with such notice in the 
aforementioned June 2006 letter.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in June 2006.  Therefore, no 
further notice is required pursuant to the holding in 
Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service personnel 
records, service treatment records and VA treatment records 
have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran was provided with a VA 
examination of his psychiatric condition in May 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for an 
acquired psychiatric disorder, to include PTSD in a May 1994 
rating decision, and the basis of the denial was that "there 
is no evidence of record to corroborate the Veteran's history 
of stressful events."  The Veteran did not submit a 
substantive appeal as to the issue of entitlement to service 
connection for PTSD in response to the May 1995 statement of 
the case.  Therefore, the May 1994 rating decision became 
final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The May 1994 rating 
decision constitutes the last prior final denial of the 
claim.

The evidence of record at the time of the May 1994 rating 
decision included the Veteran's service personnel records and 
service treatment records.  Those records include the 
Veteran's January 1969 separation examination, in which the 
Veteran was found to be psychiatrically normal on clinical 
evaluation.  No record of any complaints or diagnosis of any 
psychiatric conditions, including PTSD, appear in the 
Veteran's service personnel records or service treatment 
records.  In determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  
Evans, supra.

Following the May 1994 rating decision, the RO sought and 
received a reply from the U. S. Armed Services Center for 
Unit Records Research (CURR) (since renamed the U.S. Army and 
Joint Services Records Research Center, or JSRRC) in April 
2008.  That reply noted that the Camp in Vietnam at which the 
Veteran was stationed received minor widespread damage, but 
no personnel casualties, as a result of a secondary explosion 
one mile away at an ammunition storage point which was 
subjected to a rocket attack.  The Veteran's previously 
obtained service personnel records show that the Veteran was 
serving with the unit stationed at that Camp on that date-
January 1, 1968.  The Veteran had described an attack on an 
ammunition site about a mile from the position of his Camp in 
Vietnam, which resulted in the bending of steel beams at his 
Camp, at his December 1993 VA examination, but no 
corroborating evidence was obtained at that time.  (The 
Veteran again recounted this incident in his February 2007 
stressor statement.)  This evidence is both new and material, 
because it was not previously submitted to agency decision 
makers, and because it pertains to the reason that the claim 
was previously denied.  38 C.F.R. § 3.156(a).  Specifically, 
the absence of such corroboration of a stressor is the reason 
for the denial of the Veteran's claim in the May 1994 rating 
decision.

Consequently, the Board finds that the evidence associated 
with the claims file subsequent to the May 1994 rating 
decision that was not previously submitted to agency 
decisionmakers, when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

Because the additional evidence relates to an unestablished 
fact that is necessary to substantiate his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board finds that the evidence associated with the 
claims file subsequent to the May 1994 rating decision is new 
and material, and a previously denied claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously 
denied claim for service connection for an acquired 
psychiatric disorder, to include PTSD is reopened.  To this 
extent, his appeal is granted.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a psychiatric disorder, to include PTSD.  VA's duty to 
assist includes a duty to obtain relevant records that are in 
the custody of a Federal department or agency.  VA's duty to 
assist also includes a duty to provide a medical examination 
or obtain a medical opinion where it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 
3+§ 3.159(c)(2) (2009).

On remand, the AOJ should consider the Veteran's claim as 
encompassing all psychiatric disorders with which the Veteran 
has been diagnosed, pursuant to the decision of the Court of 
Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental health disability that 
could reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Specifically, the AOJ should consider the Veteran's 
claim as encompassing a claim for service connection for 
dysthymic disorder and mixed adjustment disorder, with which 
the Veteran has been diagnosed by VA examiners.

On remand, the AOJ should attempt to verify the other 
stressors identified by the Veteran.  First, the Veteran 
reported at his December 1993 VA examination that he "lost 
quite a few friends" during his service in Vietnam.  Second, 
the Veteran reported in his February 2007 stressor statement, 
at his May 2008 VA examination, and in a November 2008 VA 
treatment record that he personally witnessed an 8- or 9-
year-old Vietnamese child kill himself and three American 
soldiers with a grenade.  Third, the Veteran reported in a 
May 2005 VA treatment record that he was sniped at while 
performing occasional guard duty in Vietnam, and witnessed 
numerous people killed in action (KIA) and wounded in action 
(WIA).  (The Board notes that the Veteran's fourth claimed 
stressor, an automobile accident, occurred after his time in 
service.)  While the Board acknowledges the efforts of the 
RO, which are clearly detailed in its October 2006 formal 
finding that the Veteran has not provided the names or dates 
necessary to obtain corroborating evidence from JSRRC, the 
Board also notes that the April 2008 reply from CURR was 
obtained after that October 2006 memoranda.  Because the 
Veteran's first claimed stressor was corroborated, and 
because of the potential significance of the corroboration of 
the Veteran's other claimed stressors in this case, an 
additional attempt should be made to contact the Veteran and 
obtain from him the names and dates (if only the months and 
years) in which these stressors occurred.

Also on remand, the AOJ should schedule the Veteran for a 
psychiatric examination, by an appropriate specialist, to 
determine the nature, extent, and etiology of his psychiatric 
condition.  The claims file (including the Veteran's December 
1993 and May 2008 VA examinations, and his multiple diagnoses 
of PTSD from January 2006 through December 2008) should be 
made available to, and be reviewed by, the examiner in 
connection with the examination, and the report should so 
indicate.  All indicated tests and studies should be 
undertaken.  The examiner should express an opinion as to 
whether it is at least as likely as not (meaning 50 percent 
or more probable) that the Veteran's psychiatric 
condition(s), if any, were caused or aggravated by his time 
in service.  The examiner should make specific findings as to 
whether the Veteran's corroborated stressor, namely the 
January 1, 1968 rocket attack on an ammunition site about a 
mile from the position of his Camp in Vietnam, which resulted 
in the bending of steel beams (but no casualties) at his 
Camp, caused or aggravated his claimed PTSD or any other 
psychiatric disorder(s).  Additionally, if any of the 
Veteran's other claimed stressors are corroborated, then the 
examiner should make specific findings as to whether they 
caused or aggravated his claimed PTSD, or any other 
psychiatric disorder(s).  Rationale for opinions expressed 
should be given in detail.  If it is not possible to provide 
an opinion, the examiner should provide a rationale for why 
he cannot express an opinion in either the affirmative or the 
negative.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward information 
referencing the Veteran's stressors to 
JSRRC with a request to research and if 
possible verify the claimed stressors, or 
the Veteran's proximity to the events.  
Attempt to verify the stressors identified 
by the Veteran which have not already been 
corroborated, should include:

a.  The Veteran's report at his December 
1993 VA examination that he "lost quite a 
few friends" during his service in 
Vietnam;

b.  The Veteran's report in his February 
2007 stressor statement, at his May 2008 
VA examination, and in a November 2008 VA 
treatment record that he personally 
witnessed an 8- or 9-year-old Vietnamese 
child kill himself and three American 
soldiers with a grenade.

c.  The Veteran's report in a May 2005 VA 
treatment record that he was sniped at 
while performing occasional guard duty in 
Vietnam, and witnessed numerous people 
killed in action (KIA) and wounded in 
action (WIA).

2.  After completion of the above, 
schedule the Veteran for a psychiatric 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his psychiatric condition.  
The claims file (including the Veteran's 
December 1993 and May 2008 VA 
examinations, and his multiple diagnoses 
of PTSD from January 2006 through December 
2008) should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  All indicated tests 
and studies should be undertaken.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's psychiatric condition(s), if 
any, were caused or aggravated by his time 
in service.  Rationale for opinions 
expressed should be given in detail.  If 
it is not possible to provide an opinion, 
the examiner should provide a rationale 
for why he cannot express an opinion in 
either the affirmative or the negative.  
The examiner should make specific findings 
as to:

a.  Whether the Veteran's corroborated 
stressor, namely the January 1, 1968 
rocket attack on an ammunition site about 
a mile from the position of his Camp in 
Vietnam, which resulted in the bending of 
steel beams (but no casualties) at his 
Camp, caused or aggravated his claimed 
PTSD or any other psychiatric disorder(s).

b.  Whether any of the Veteran's other 
claimed stressors caused or aggravated his 
claimed PTSD, or any other psychiatric 
disorder(s).  The AOJ should provide the 
examiner with a list of additional 
corroborated stressors, if any.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
dysthymic disorder, and any other mental 
health disability that could reasonably be 
encompassed by the claimant's description 
of the claim, reported symptoms, and the 
other information of record.  See Clemons, 
supra.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


